Name: COMMISSION REGULATION (EC) No 2549/95 of 30 October 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 31 . 10 . 95 EN Official Journal of the European Communities No L 260/49 COMMISSION REGULATION (EC) No 2549/95 of 30 October 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund in shell, oranges, lemons and apples applied for on 25 October 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected ; Whereas no quantities are laid down for table grapes ; whereas, therefore, all applications for licences with advance fixing of the refund for that product with the view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1955 on implementing rules for export refunds on fruit and vegetables ('), as amended by Regulation (EC) No 2349/95 (2) and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as amended by Regulation (EC) No 2490/95 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevnet an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 3 879 tonnes of tomatoes, 87 tonnes of hazelnuts in shell , 241 tonnes of walnuts in shell, 30 631 tonnes of oranges, 10 201 tonnes of lemons and 8 616 tonnes of apples in Annex I to Regulation (EC) No 1489/95 , reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 25 October 1995 ; Whereas a reducing factor should accordingly be applied to the quantities of tomatoes , hazelnuts in shell , walnuts Article 1 Export licences with advance fixing of the refund for the tomatoes, hazelnuts in shell , walnuts in shell, oranges, lemons and apples for which applications are submitted on 25 October 1995 under Article 1 of Regulation (EC) No 1489/95 shall be issued for respectively 4,22 %, 65,27%, 93,58 % , 0,76%, 2,81 % and 3,93% of the quantities applied for . Applications for export licences with advance fixing of the refund for the above products submitted after 25 October 1995 and before 22 December 1995 shall be rejected . Article 2 This Regulation shall enter into force on 31 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 October 1995. For the Commission Franz FISCHLER Member of the Commission \') KJJ INO X- l*tJ , Z.7 . D. 177J , p . DO . (2) OJ No L 239, 7. 10 . 1995, p . 1 . (3) OJ No L 145, 29. 6. 1995, p . 75 . ( «) OJ No L 256, 26. 10 . 1995, p . 31 .